DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Response to Arguments
Applicant’s arguments, see response filed 5/11/22, with respect to claims 1-2, 4, 9-14, 16, have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-2, 4, 9-14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or disclose a backlight module comprising a polarizing light guide plate configured to convert incident light into first and second polarized light, wherein the polarizing light guide plate comprises a Glan prism that comprises a first prism and a second prism; a light source located adjacent to a first side surface of the first prism; a first reflective sheet located adjacent to a second side surface of the second prism; a second reflective sheet located adjacent to the first side surface of the first prism and facing the first reflective sheet, wherein the light source comprises a substrate and a light emitting device on the substrate, and wherein the second reflective sheet and the light emitting device are located on a same side of the substrate and not overlapping in a direction parallel to the substrate, in combination with the remaining features recited in the claim.
The prior art of Nayyer (US 10,816,871 B1 of record) discloses a backlight module comprising a polarizing light guide plate configured to convert incident light into first and second polarized light, wherein the polarizing light guide plate comprises a Glan prism that comprises a first prism and a second prism; a light source located adjacent to a first side surface of the first prism (Nayyer, Figure 1a; Column 4). Nayyer fails to disclose first and second reflective sheets having particular arrangements with respect to the first and second prisms. The prior art of Hwang (US 2007/0052882 A1 of record) discloses a first reflective sheet and a second reflective sheet configured to reflect second polarized light that is reflected by the first reflective sheet back to the polarizing light guide plate (Hwang, Figure 3). However, Hwang fails to disclose first and second prisms belonging to a Glan prism, and the first and second reflective sheets being positioned with respect to the first and second prisms.
Therefore, Claim 1 is allowed. Claims 2, 4, 9-14, and 16 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871